Citation Nr: 1823744	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1973 to June 1976.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for: right and left lower extremity sciatic pain; bilateral knee disability; bilateral hip disability; cervical spine disability; cephalgia; erectile dysfunction; type II diabetes mellitus; ischemic heart disease, to include as due to exposure to herbicide agents; and a total disability rating based on individual unemployability (TDIU) have been raised by the record in December 2013 and May 2014 statements by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest in service or within one year of separation and the weight of the probative evidence is against the claim.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist; therefore, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Service Connection - Bilateral Hearing Loss

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires: (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).      

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, to include sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For certain chronic diseases, such as other organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that the threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157 (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends is due to his military service.  The Veteran's DD 214 confirms his military occupational specialty (MOS) of munitions maintenance specialist, an MOS that is considered highly probable of routine exposure to potentially hazardous noise level conditions.  See Duty MOS Noise Exposure Listing.  Therefore, the Veteran's exposure to hazardous noise during service is conceded by the Board.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.

Service treatment records do not document any findings related to any complaints, treatment, or diagnosis for hearing problems during service.  The Veteran's audiological evaluation upon enlistment is not available.  However, at his May 1976 separation examination, the Veteran was found to have normal hearing acuity under the thresholds established by Hensley.  






The Veteran's audiological evaluation at separation recorded puretone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
15
5
10
10
5
         
Following the submission of his claim for bilateral hearing loss, the Veteran was afforded a VA audiology examination in January 2013.  The audiological evaluation recorded puretone thresholds, in decibels, as follows:    


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
40
35
20
LEFT
30
30
30
25
20

The examining VA audiologist found that the Veteran's Maryland CNC speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency ranges of 500-4000 hertz.  In light of the findings of auditory thresholds  at three of the frequencies of 500, 1000, and 2000, hertz that are 26 dB or greater, a current bilateral hearing loss disability by VA standards has been demonstrated pursuant to 38 C.F.R. § 3.385.  As such, the question before the Board is whether the Veteran's hearing loss was incurred in or aggravated by military service, or alternatively, whether it manifested to a compensable degree within one year of separation.

The January 2013 VA examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's current bilateral hearing loss is caused by or a result of an event during military service.  The examiner rationalized that the Veteran's separation examination documented normal hearing in both ears, and therefore, his current hearing loss had to begin after discharge.  To support her conclusion, the examiner cited to a 2005 Institute of Medicine report which showed that noise-induced hearing loss occurs immediately, and that there is no scientific support for delayed-onset hearing loss weeks, months, or years after the exposure event.    

The Veteran submitted a November 2013 medical opinion from a private chiropractor, Dr. Y.  Although it appears from the opinion that some audiological testing was conducted, the data provided is not useful for purposes of establishing service connection, as specified puretone and speech recognition criteria was not used.  See Hensley, 5 Vet. App. at 157.  Upon examination of the Veteran, Dr. Y. determined that his bilateral hearing loss is more likely than not directly and causally related to exposure to acoustic trauma during service.  Dr. Y.'s opinion was not accompanied by a supporting rationale.  

When the evidence of record contains conflicting medical opinions, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In weighing the conflicting medical opinions of record, the Board has assigned greater probative weight to the opinion provided by the January 2013 VA audiologist.  The VA examiner's opinion was based upon examination of the Veteran, review of the claims file, and supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, the November 2013 private opinion provided by Dr. Y., a chiropractor, was not based on a thorough review of the Veteran's claims file or medical history, nor did it provide a rationale for the conclusion reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In addition, the Board does not find Dr. Y. to be competent to provide an etiology opinion concerning bilateral hearing loss as a chiropractor does not have the specialized training or medical expertise of an audiologist to render such an opinion.  Furthermore, the examination is also not probative because it was not conducted in accordance with controlling regulations.  Specifically, pursuant to 38 C.F.R. § 4.85 (a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. When considering the probative value of medical opinion evidence, the Board considers the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board has assigned the November 2013 private opinion no probative weight.  

Accordingly, based on the competent and probative medical evidence of record, the Board finds that the preponderance of the evidence weighs against finding the Veteran's bilateral hearing loss had its onset in service or is otherwise etiologically related to any disease, injury, or event that occurred during service.  

The Board has also considered whether service connection for bilateral hearing loss is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).  Although the record does not contain audiological testing within one year of separation, the Board finds that the evidence of record fails to show that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service.  The Veteran has not provided any medical or lay evidence documenting hearing loss within one year of separation, or continuous symptoms of hearing loss since service.  Significantly, the Veteran has never provided any statements as to when his hearing loss manifested, nor has he asserted that he has had any continuity of symptomatology from the time of discharge to the present.  Symptoms of hearing loss were not actually made known until the Veteran submitted his claim for service connection in April 2012, almost 36 years after separation from service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In sum, the evidence of record weighs against finding that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service.    

The Board acknowledges that the Veteran sincerely believes that his bilateral hearing loss is attributed to exposure to acoustic trauma during service.  The Veteran is competent to report on matters observed or within his personal knowledge, such as his symptoms or medical history.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the etiology of his condition is a complex medical question that is not within the competency of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, any opinion by the Veteran regarding the etiology of his bilateral hearing loss is not competent evidence.  The Board finds the medical opinion of the January 2013 VA audiologist to be more probative in regard to causation. 

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of service connection for bilateral hearing loss.  Because the evidence fails to establish that the Veteran's bilateral hearing loss was incurred in or caused by military service, the Veteran's claim does not satisfy the criteria for service connection.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required for the issue remaining on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran seeks service connection for a low back disability, which he contends is related to back injuries he incurred in service.  The Veteran's service treatment records show that he was treated for a back strain in July 1974 after taking a wrong step off a porch.  In January 1975, he was treated again for muscle spasm and back strain after attempting to lift a 500 pound bomb by himself.  The Veteran was diagnosed with degenerative disc disease in January 2013.  Subsequent MRIs have also shown the Veteran to have several other conditions affecting his spine, such as spina bifida occulta, diastematomyelia (splitting of the spinal cord), spondylosis, and anterolisthesis associated with mild disc bulge and arthropathy.  The Veteran underwent a laminectomy to repair spinal cord tethering in October 2013.

The Veteran underwent a VA thoracolumbar spine examination in January 2013.  Upon examination, the VA examiner, a nurse practitioner, opined that the Veteran's low back disability is less likely as not caused by or a result of his in-service low back injury.  The examiner rationalized that there was no objective evidence of a chronic disability of the lower back related to the middle back complaints while on active duty.  

The Veteran submitted a November 2013 medical opinion from a private chiropractor, Dr. Y.  Upon examination of the Veteran's back, Dr. Y. determined that it is more likely than not that the Veteran's low back disability is directly and causally related to his injury to the lumbar spine during service, and opined that this is a permanent and progressive condition. 

The Board finds both medical opinions of record to be inadequate to fairly adjudicate the Veteran's claim, as both opinions are conclusory and not supported by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to a medical opinion).  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Board finds that, on remand, the Veteran must be afforded a new VA examination and opinion that adequately addresses the nature and etiology of any current low back disability.  
        
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an appropriate medical profession for an opinion that assesses the nature and etiology of any currently diagnosed low back disability.  The entire claims file, to include a copy of this REMAND, must be provided to the examiner and reviewed in full.  That review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.    

The examiner should set forth all currently diagnosed low back disabilities.  Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a)  For any low back disability identified during the pendency of this appeal, is it at least as likely as not (50 percent or greater probability) that the disability was incurred in or caused by an in-service injury, illness, or event?  

In rendering the medical opinion, the examiner must discuss whether any currently diagnosed low back disability is etiologically related to the low back injuries incurred during service in July 1974 and January 1975.  

The examiner is also asked to address, and attempt to reconcile, the conflicting medical opinions of record (the January 2013 VA opinion and the November 2013 private opinion from Dr. Y.).

NOTE: The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

2.  After ensuring compliance with the above, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


